MEMORANDUM DECISION.
The issues raised by the Plaintiffs, Patrick McDonough and Dianne McDonough, upon this appeal from their convictions of a civil violation, 20 M.R.S.A. § 911, in Superi- or Court, Penobscot County, are essentially the same issues as were considered in their appeal from a previous conviction for an identical offense, State v. McDonough, 468 A.2d 977 (Me.1983), and are controlled thereby.
No other contention advanced on this appeal meriting discussion, the entry is:
Judgment affirmed.
All concurring.